Exhibit 10.2

RAYONIER INC.

EXCESS BENEFIT PLAN

As Amended and Restated as of July 15, 2010



--------------------------------------------------------------------------------

INTRODUCTION

The Rayonier Inc. Excess Benefit Plan (the “Plan”) was established by the Board
of Directors of Rayonier Inc. effective as of March 1, 1994 to pay supplemental
benefits to employees who have qualified or may qualify for benefits under the
Retirement Plan for Salaried Employees of Rayonier Inc. The Plan was amended and
restated in its entirety effective as of December 31, 2007 to comply with the
Code Section 409A Rules. The Plan is again being amended and restated in its
entirety effective July 15, 2010 to provide that participants can elect a joint
and survivor annuity and to clarify certain provisions of the Plan.

All benefits payable under this Plan, which is intended to constitute both an
unfunded excess benefit plan under Sections 3(36) and 4(b)(5) of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and an
unfunded deferred compensation plan for a select group of management or highly
compensated employees under Title I of ERISA, shall be paid out of the general
assets of the Company. The Company may establish and fund a trust in order to
aid it in providing benefits due under the Plan. The Plan is not intended to
meet the qualification requirements of Section 401 of the Code, but is intended
to comply with the Code Section 409A Rules.



--------------------------------------------------------------------------------

RAYONIER INC.

EXCESS BENEFIT PLAN

TABLE OF CONTENTS

 

          Page

ARTICLE

    

INTRODUCTION

    

I

 

DEFINITIONS

   1

II

 

PARTICIPATION; AMOUNT AND PAYMENT OF BENEFITS

    

2.01

 

Participation

   4  

2.02

 

Amount of Benefits

   4  

2.03

 

Vesting

   6  

2.04

 

Payment of Benefits

   6  

2.05

 

Beneficiary

   9  

2.06

 

Restoration to Service

   9

III

 

GENERAL PROVISIONS

    

3.01

 

Funding

   10  

3.02

 

Duration of Benefits

   10

IV

 

ADMINISTRATION

    

4.01

 

Discontinuance, Amendment and Termination

   12  

4.02

 

Vesting Upon Termination or Discontinuance

   12  

4.03

 

Special Provisions Upon Change in Control

   13  

4.04

 

Administration and Interpretation

   13  

4.05

 

Appointment of Subcommittees

   13  

4.06

 

No Contract of Employment

   14  

4.07

 

Facility of Payment

   14  

4.08

 

Withholding Taxes

   14  

4.09

 

Nonalienation

   14  

4.10

 

Forfeiture for Cause

   15  

4.11

 

Claims Procedure

   15  

4.12

 

Construction

   18



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

 

1.01

Definitions. The following terms when capitalized herein shall have the meanings
assigned below.

 

1.02

Associated Company shall mean any Associated Company, as defined in the
Retirement Plan, not participating in the Plan.

 

1.03

Board of Directors shall mean the Board of Directors of Rayonier Inc.

 

1.04

Change in Control shall have the same meaning as a “change in control event”
under the provisions of Treasury Regulation §1.409A-3(i)(5)(i)).

 

1.05

Code shall mean the Internal Revenue Code of 1986, as amended from time to time.

 

1.06

Code Section 409A Rules shall mean Section 409A of the Code and the final
regulations and other IRS guidance promulgated thereunder, as in effect from
time to time.

 

1.07

Committee shall mean the Retirement Committee under the Retirement Plan.

 

1.08

Company shall mean Rayonier Inc. or any successor by merger, purchase or
otherwise, with respect to its employees and those of its subsidiaries and
affiliated companies which are designated as Participating Units, as that term
is defined in the Retirement Plan.

 

1.09

Compensation shall mean a Participant’s Compensation, as that term is defined in
the Retirement Plan.

 

1



--------------------------------------------------------------------------------

1.10

Distribution Election means a written election to receive payments in an
actuarially equivalent annuity form other than a Single Life Annuity.

 

1.11

ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

1.12

Excess Benefit Portion shall mean the portion of the Plan which is intended to
constitute an unfunded excess benefit plan under Sections 3(36) and 4(b)(5) of
Title I of ERISA.

 

1.13

ITT Retirement Plan shall mean the ITT Industries Salaried Retirement Plan as in
effect on December 19, 1995 or any successor thereto.

 

1.14

Participant shall mean a Member of the Retirement Plan who is participating in
the Plan pursuant to Section 2.01 hereof.

 

1.15

Plan shall mean the Rayonier Inc. Excess Benefit Plan, as set forth herein or as
amended from time to time.

 

1.16

Plan Year shall mean the calendar year.

 

1.17

Retirement Plan shall mean the Retirement Plan for Salaried Employees of
Rayonier Inc., as amended from time to time.

 

1.18

Select Management Portion shall mean the portion of the Plan which is intended
to constitute an unfunded deferred compensation plan for a select group of
management or highly compensated employees under Title I of ERISA.

 

2



--------------------------------------------------------------------------------

1.19

Separation Delay Period shall mean the six month period following the date of a
Participant’s Separation from Service (or such other applicable period as may be
provided for by Section 409A(a)(2)(B)(i) of the Code as in effect at the time),
or earlier upon the death of the Participant, such that any payment delayed
during the Separation Delay Period is to be paid on the first business day of
the seventh month following the Separation from Service or, if earlier, such
Participant’s death.

 

1.20

Separation from Service and Short-Term Deferral and Specified Employee shall
have the respective meanings assigned such terms under the Code Section 409A
Rules.

 

1.21

Single Life Annuity shall have the same meaning assigned to such term under
Section 2.02 of the Plan.

 

3



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION; AMOUNT AND PAYMENT OF BENEFITS

 

2.01

Participation. Each Member of the Retirement Plan whose annual benefit at the
time of payment exceeds the limitations imposed by Code Section 415(b) or 415(e)
(as in effect prior to January 1, 2000) shall participate in the Excess Benefit
Portion of the Plan. Each Member of the Retirement Plan whose annual benefit at
the time of payment is limited by reason of the Code Section 401(a)(17)
limitation on Compensation or is reduced as a result of deferrals of
Compensation under the Rayonier Inc. Excess Savings and Deferred Compensation
Plan shall participate in the Select Management Portion of the Plan. A
Participant’s participation in the Plan shall terminate upon the Participant’s
death or other termination of employment with the Company unless a benefit is
payable under the Plan with respect to the Participant or his beneficiary under
the provisions of this Article II.

 

2.02

Amount of Benefits. The benefits under this Article II with respect to a
Participant shall be a monthly payment for the life of the Participant (“Single
Life Annuity”) equal to the excess, if any, of (a) the monthly retirement income
which would have been payable to the Participant over his lifetime under
Section 4.01, 4.02, 4.03, 4.04, 4.05, 8.06(c), or 8.06(d) of the Retirement Plan
(or such successor sections), whichever is applicable, prior to the application
of the offset determined pursuant to Section 4.01(b)(i)(4) or Section 4.09 of
the Retirement Plan (or such successor sections) beginning at the Participant’s
Annuity Starting Date, as defined in Section 1.02 of the Retirement Plan (or
such successor section), determined without regard to the provisions contained
in

 

4



--------------------------------------------------------------------------------

 

Section 4.08 of the Retirement Plan relating to the maximum limitation on
pensions (the Excess Benefit Portion), without regard to the limitation on
Compensation set forth in Code Section 401(a)(17) and contained in Section 1.11
of the Retirement Plan (or such successor section), and without regard to
deferrals of Compensation under the Rayonier Inc. Excess Savings and Deferred
Compensation Plan (the Select Management Portion), over (b) the sum of the
following amounts:

 

(i)

the amount actually payable to the Participant under the Retirement Plan;

 

(ii)

the amount of the benefit payable to the Participant under the ITT Retirement
Plan or any other defined benefit plan maintained by ITT Industries, Inc. as
constituted on January 1, 2000 (or any successor thereto), the Company or any
Associated Company with respect to any service which is recognized as Benefit
Service for purposes of the computation of benefits under the Retirement Plan;
and

 

(iii)

the amount of the benefit payable to the Participant under any nonqualified
defined benefit plan maintained by ITT Industries, Inc. as constituted on
January 1, 2000 (or any successor thereto), the Company or any Associated
Company with respect to any service which is recognized as Benefit Service for
purposes of the computation of benefits under the Retirement Plan.

For purposes of this Section 2.02, if any benefit described in (b) above is
payable in a form other than a Single Life Annuity commencing on the
Participant’s Annuity Starting Date, as defined in Section 1.02 of the
Retirement Plan (or such successor section), such benefit shall be converted to
a single life annuity, commencing on such date, of equivalent actuarial value,
and “equivalent actuarial value” shall be computed on the basis set forth in
Section 1.16 of the Retirement Plan (or such successor section).

 

5



--------------------------------------------------------------------------------

2.03

Vesting

 

  (a)

A Participant shall be vested in, and have a nonforfeitable right to, the
benefit payable under this Article II to the same extent as the Participant is
vested in his Accrued Benefit under Section 4.05 of the Retirement Plan (or such
successor section).

 

  (b)

Notwithstanding any provision of this Plan to the contrary, in the event of a
Change in Control, all Participants shall become fully vested in the benefits
provided under this Plan.

 

2.04

Payment of Benefits

 

  (a)

Within the 90 day period following a Participant’s retirement or other
termination of employment with the Company, other than by reason of death, the
Participant’s benefit under Section 2.02 to the extent vested pursuant to
Section 2.03, shall commence to be paid in the form of a Single Life Annuity
calculated in the same manner as under the Retirement Plan. In lieu of the
Single Life Annuity, a Participant may elect a joint and 50% survivor annuity or
a joint and 100% survivor annuity by filing a Distribution Election with the
Committee, or its delegee, no later than 30 days before the date that payments
would otherwise commence as a Single Life Annuity, provided that such survivor
annuities are actuarially equivalent to the Single Life Annuity at time of
commencement. If the annuity form of payment is other than a Single Life
Annuity, the Participant’s benefit shall be adjusted as provided in Section 4.06
of the Retirement Plan (or

 

6



--------------------------------------------------------------------------------

 

such successor section) to reflect such different payment form. In the event
that the other annuity payment form is not actuarially equivalent to the Single
Life Annuity after the adjustments provided under Section 4.06 of the Retirement
Plan (or such successor section) are applied, the Participant’s Distribution
Election shall be void and his or her benefit shall be paid in the form of a
Single Life Annuity.

 

  (b)

In the event a Participant dies while in active service with the Company, the
Participant’s beneficiary for purposes of Section 4.07 of the Retirement Plan
(or such successor section), if any, shall receive a monthly payment for the
life of the beneficiary commencing on the earliest date that the Participant’s
beneficiary could have commenced payment under the Retirement Plan. The amount
of benefit payable to such beneficiary shall be equal to the excess, if any, of
(i) the monthly income which would have been payable to such beneficiary under
Section 4.07 of the Retirement Plan (or such successor section) based on the
hypothetical retirement benefit as calculated under clause (a) of Section 2.02
hereof over (ii) the sum of the following amounts:

 

  (A)

the amount actually payable to such beneficiary under the Retirement Plan;

 

  (B)

the amount payable to such beneficiary under the ITT Retirement Plan or any
other defined benefit plan maintained by ITT Industries, Inc. as constituted on
January 1, 2000 (or any successor thereto), the Company or any Associated
Company with respect to any service which is recognized

 

7



--------------------------------------------------------------------------------

 

as Benefit Service for purposes of the computation of benefits under the Plan;
and

 

  (C)

the amount payable to such beneficiary under any nonqualified defined benefit
plan maintained by ITT Industries, Inc. as constituted on January 1, 2000 (or
any successor thereto), the Company or any Associated Company with respect to
any service which is recognized as Benefit Service for purposes of the
computation of benefits under the Retirement Plan.

 

  (c)

Notwithstanding the foregoing paragraphs (a) and (b) of this Section 2.04, if
the lump sum value of the benefits payable to or on behalf of a Participant
under this Article II, determined by using the interest rate and mortality table
assumptions under the Retirement Plan for purposes of determining lump sum
payments is less than $15,000, then such lump sum amount shall be paid to such
Participant, or such Participant’s beneficiary, as the case may be, as soon as
practicable following the date such benefits would otherwise have commenced, in
lieu of an annuity form of payment. If the Participant has not attained age 55
at the time the lump sum is payable, the lump sum shall be the value of the
benefit that would have been payable to the Participant at age 55 if the
Participant had received a Single Life Annuity. If the Participant has attained
age 55 at the time the lump sum is payable, the lump sum shall be the value of
the benefit that would have been payable immediately to the Participant in the
form of a Single Life Annuity.

 

  (d)

No distribution under this Section 2.04 that is made on account of a
Participant’s Separation from Service shall be made earlier than the end of the
Separation

 

8



--------------------------------------------------------------------------------

 

Delay Period if the distribution is on account of such Separation from Service
and at that date the Participant is a Specified Employee; provided that, such
delay in payment shall not apply to any portion of a distribution that is
excepted from such delay under the Code Section 409A Rules as a Short-Term
Deferral.

 

2.05

Beneficiary. In the event a benefit commences to be paid under this Article II
to the Participant in a form other than a Single Life Annuity the Participant’s
retirement or other termination of employment with the Company, other than by
reason of death, the Participant may not change the beneficiary under this Plan
after commencement.

 

2.06

Restoration to Service. If permitted by the Code Section 409A Rules as in effect
at the time, at the Company’s election if a Participant who retired or otherwise
terminated employment with the Company is restored to service, any payment of a
benefit hereunder (a) shall cease and (b) upon his subsequent retirement or
termination, his benefits hereunder shall be recomputed in accordance with the
provisions of this Article II and reduced by the equivalent actuarial value (as
determined in accordance with the restoration of service provisions in
Section 4.11(c) of the Retirement Plan (or such successor section)), of the
benefit payments previously paid under the Plan, if any; provided that, the
timing of the payments at that time shall be made in accordance with
Section 2.04 with respect to the then Separation from Service so as to comply
with the Code Section 409A Rules.

ARTICLE III

GENERAL PROVISIONS

 

9



--------------------------------------------------------------------------------

3.01

Funding

 

  (a)

All amounts payable in accordance with this Plan shall constitute a general
unsecured obligation of the Company. Such amounts, as well as any administrative
costs relating to the Plan, shall be paid out of the general assets of the
Company, to the extent not paid from the assets of any trust established
pursuant to paragraph (b) below.

 

  (b)

The Company may, for administrative reasons, establish a grantor trust for the
benefit of Participants in the Plan. The assets placed in said trust shall be
held separate and apart from other Company funds, and shall be used exclusively
for the purposes set forth in the Plan and the applicable trust agreement,
subject to the following conditions:

 

  (i)

the creation of said trust shall not cause the Plan to be other than “unfunded”
for purposes of Title I of ERISA;

 

  (ii)

the Company shall be treated as “grantor” of said trust for purposes of
Section 677 of the Code; and

 

  (iii)

the agreement of said trust shall provide that its assets may be used upon the
insolvency or bankruptcy of the Company to satisfy claims of the Company’s
general creditors, and that the rights of such general creditors are enforceable
by them under federal and state law.

 

3.02

Duration of Benefits. Benefits shall accrue under the Plan on behalf of a
Participant only for so long as the provisions of Section 415 or 401(a)(17) of
the Code limit the retirement

 

10



--------------------------------------------------------------------------------

 

benefits that are payable under the Retirement Plan or deferrals of Compensation
under the Rayonier Inc. Excess Savings and Deferred Compensation Plan reduce
such retirement benefits.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

ADMINISTRATION

 

4.01

Discontinuance, Amendment, and Termination. The Compensation and Management
Development Committee of the Board of Directors reserves the right to modify,
amend, in whole or in part, discontinue benefit accrual under, or terminate the
Plan at any time. However, no modification or amendment shall be made to
Section 4.02, and no modification, discontinuance, amendment or termination
shall adversely affect the right of any Participant to receive the benefits
accrued as of the date of such modification, discontinuance, amendment, or
termination.

 

4.02

Vesting Upon Termination or Discontinuance. If the Company terminates the Plan,
or discontinues benefit accruals thereunder, each Participant shall be fully
vested in his accrued benefit; for purposes of the foregoing, “accrued benefit”
shall mean the value of a Participant’s benefit under the Plan, as of the date
of termination or discontinuance, based upon the Participant’s Compensation and
Credited Service (as that term is defined in the Retirement Plan) accrued as of
such date. Benefits under the Plan shall be paid in the manner and at the times
indicated in Article II, unless the Compensation and Management Development
Committee of the Board of Directors shall determine otherwise, in accordance
with Code Section 409A Rules. The Plan will be deemed to be terminated when all
the liabilities of the Plan have been discharged.

 

12



--------------------------------------------------------------------------------

4.03

Special Provisions Upon Change in Control. Notwithstanding any provision of this
Plan to the contrary, upon the occurrence of a Change in Control the benefit
that would become payable to or on behalf of a Participant under Article II as
if the Participant terminated employment with the Company on the date of the
Change in Control shall become payable. All benefits previously payable and the
benefits that become payable under this Section 4.03 shall be paid in a lump sum
determined in accordance with Section 2.04(c), but subject to delay as provided
in Section 2.04(d). If the Participant has already commenced receipt of benefits
at the time the lump sum becomes payable, the lump sum shall be the remaining
unpaid value of the benefit in the form of payment elected by the Participant.

 

4.04

Administration and Interpretation. Full power and authority to construe,
interpret and administer the Plan shall be vested in the Committee. Any
interpretation of the Plan by the Committee or any administrative act by the
Committee shall be final and binding on all Participants and beneficiaries. All
rules relating to the quorum of the Committee and to the conduct of its business
shall also apply to the Committee in administering this Plan.

 

4.05

Appointment of Subcommittees. The members of the Committee may appoint from
their number such committees with such powers as they shall determine, may
authorize one or more of their number or any agent to execute or deliver any
instrument or instruments in their behalf, and may employ such counsel, agents
and other services as they may require in carrying out their duties. Subject to
the limitations of the Plan, the Committee shall, from time to time, establish
rules and regulations for the administration of the Plan and

 

13



--------------------------------------------------------------------------------

 

the transaction of its business and shall maintain or cause to be maintained all
records which it shall deem necessary for purposes of the Plan.

 

4.06

No Contract of Employment. The establishment of the Plan shall not be construed
as conferring any legal rights upon any person for a continuation of employment,
nor shall it interfere with the rights of the Company to discharge any employee
and to treat him without regard to the effect which such treatment might have
upon him as a Participant in the Plan.

 

4.07

Facility of Payment. In the event that the Committee shall find that a
Participant is unable to care for his affairs because of illness or accident,
the Committee may direct that any benefit payment due him, unless claim shall
have been made therefor by a duly appointed legal representative, be paid to his
spouse, a child, a parent or other blood relative, or to a person with whom he
resides, and any such payment so made shall be a complete discharge of the
liabilities of the Company and the Plan therefor.

 

4.08

Withholding Taxes. The Company shall have the right to deduct from each payment
to be made under the Plan and any trust any required withholding taxes.

 

4.09

Nonalienation. Subject to any applicable law, no benefit under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to do so shall be void, nor shall
any such benefit be in any

 

14



--------------------------------------------------------------------------------

 

manner liable for or subject to garnishment, attachment, execution or levy, or
liable for or subject to the debts, contracts, liabilities, engagements or torts
of a Participant.

 

4.10

Forfeiture for Cause. In the event that a Participant shall at any time be
convicted of a crime involving dishonesty or fraud on the part of such
Participant in his relationship with the Company, all benefits that would
otherwise be payable to him or to a beneficiary under the Plan shall be
forfeited.

 

4.11

Claims Procedure.

 

  (a)

Initial Review and Decision. Any claim for benefits under, or other relief with
respect to, this Plan shall be submitted in writing to the Committee’s delegee
or in such manner or to such person or other entity as the Committee may from
time to time provide. If any claim is wholly or partially denied, the claimant
shall be given notice in writing within a reasonable period of time after
receipt of the claim by the Plan (not to exceed 90 days after receipt of the
claim or, if special circumstances require an extension of time, written notice
of the extension shall be furnished to the claimant prior to the end of the
initial 90-day period and an additional 90 days will be granted to consider the
claim). The notice of denial shall be written in a manner calculated to be
understood by the claimant and shall set forth the following information:

 

  (i)

The specific reasons for such denial;

 

  (ii)

Specific reference to pertinent Plan provisions on which the denial is based;

 

15



--------------------------------------------------------------------------------

  (iii)

A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (iv)

A statement that any appeal the claimant wishes to make of the denial must be in
writing to the Committee within sixty (60) days after receipt of the notice of
the denial of benefits. The notice must further advise the claimant of his or
her right to bring a civil action under Section 502(a) of ERISA following an
adverse benefit determination on review.

 

  (b)

Review and Decision on Appeal. Any appeal of a claim for benefits under the Plan
shall be submitted to the Committee. Any such appeal shall be submitted in
writing or in such other manner as the Committee may from time to time provide.
If a claimant should appeal, he or she, or his or her duly authorized
representative, may submit to the Committee written comments, documents, records
and other information relating to the claim. The claimant, or his or her duly
authorized representative, may review all documents, records and other
information relevant to the claimant’s claim.

The Committee shall reexamine all facts to the appeal taking into account all
comments, documents, records and other information submitted by the claimant
relating to the claim, regardless of whether such information was submitted or
considered in the initial benefit determination, and make a final determination
as to whether the denial is justified under the circumstances.

With respect to the Committee’s review of the appeal, the following shall apply:

 

16



--------------------------------------------------------------------------------

If the Committee holds regularly scheduled meetings at least quarterly, the
Committee shall consider a claimant’s written request for review at its next
regularly scheduled meeting following receipt of the claimant’s request,
provided, however, that, if the claimant’s request is received less than 30 days
before the Committee’s next regularly scheduled meeting, such request shall be
considered at the second regularly scheduled Committee meeting following receipt
of the claimant’s written request for review. If the Committee determines that
an extension of time for processing is required, written notice of extension
shall be furnished to the claimant prior to the termination of the initial
period. In no event shall the Committee render a decision respecting a denial
for a claim later than the third regularly scheduled Committee meeting following
receipt of the claimant’s written request for review.

If the Committee does not have a meeting scheduled within 90 days of receipt of
a claimant’s written request for review, the Committee shall advise the claimant
of its decision within 60 days of receipt of the claimant’s request, unless
special circumstances would make rendering a decision within such 60 days
unfeasible. If the Committee determines that an extension of time for processing
is required, written notice of extension shall be furnished to the claimant
prior to the termination of the initial 60-day period. In no event shall the
Committee render a decision respecting a denial for a claim for benefits later
than 120 days after its receipt of a request for review.

If the appeal is denied, the Committee’s written notification to the claimant
shall set forth:

 

17



--------------------------------------------------------------------------------

  (1)

The specific reason for the adverse determination;

 

  (2)

Specific reference to pertinent Plan provisions on which the Committee based its
adverse determination;

 

  (3)

A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies, of, all documents, records and other
information relevant to the claimant’s claim for benefits; and

 

  (4)

A statement that the claimant has a right to bring a civil action under
Section 502(a) of ERISA.

A decision of the Committee shall be binding on all persons affected thereby.

 

4.12

Construction

 

  (a)

The Plan shall be construed, regulated and administered under the laws of the
State of Florida, to the extent not preempted by ERISA or other federal law.

 

  (b)

When used herein, the masculine pronoun shall include the feminine pronoun, and
the singular shall include the plural, where appropriate.

 

18



--------------------------------------------------------------------------------

Adopted, as amended, effective the      day of                     , 2010.

 

             

RAYONIER INC.

Attest:

 

/s/ Shelby Pyatt

     

By:

  

/s/ W. Edwin Frazier

          

W. Edwin Frazier

Title:

 

Director Compensation, Benefits

and Employee Services

     

Title:

  

Senior Vice President, Administration

 

19